Citation Nr: 1125257	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post-9/11 GI Bill (Chapter 33) educational assistance.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran is a member of the Army National Guard and has verified active duty for the periods April 2008 to September 2008 and June 2007 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to educational assistance under Chapter 33, Title 10, of the United States Code (also known as the Post-9/11 GI Bill).  He notes that he has served two periods of active duty since September 10, 2001.  The first, documented in Department of Defense (DoD) orders submitted by the Veteran, was from June 2007 to March 2008.  A June 2007 letter from DoD indicates that this service was authorized under 10 U.S.C. § 12301(d) and was for the purpose of Gold Bar Recruiting.  The second period of service is documented in a DD 214 of record and was from April 2008 to July 2008.  Under the "Remarks" section there is a notation that the Veteran was ordered to active duty "in support of GBSD recruiting operations in support of Title 32."  

In denying the Veteran's claim for Chapter 33 educational assistance, the RO explained that as a member of the Reserve Officer Training Corps (ROTC) he has a four-year service obligation which commenced on May 7, 2007, and that any active duty service that falls within his four-year service obligation must be excluded as non-qualifying service.  See 38 U.S.C.A. § 3311(d)(1) (West Supp. 2010); 38 C.F.R. § 21.9505 (2010).  Pertinent to the reasons for this remand, however, the current record does not contain any information regarding the Veteran's ROTC commitment other than the date of his commission, noted above.  Absent information regarding the length and nature of this commitment, the Board concludes that it cannot determine whether any period of active duty service should be excluded as non-qualifying service.  As such, a remand is necessary to obtain information regarding the Veteran's ROTC commitment, including a copy of his ROTC contract.  

In addition to information regarding his ROTC commitment, the Agency of Original Jurisdiction AOJ) should make reasonable efforts to verify all of the Veteran's periods of active duty service, including the authority and nature of any active duty service.  In requesting this development, the Board notes that the record contains a number of discrepancies regarding his service.  For example, while the Veteran has submitted documentation verifying two periods of active duty service, a June 2009 printout from Veterans Information Solution (VIS) indicates that he was ordered to active duty on May 30, 2009; no deactivation date is noted.  Also curious is the fact that the AOJ contacted DoD for information regarding the Veteran's service and the March 2010 response makes no mention of his period of active duty service under 10 U.S.C. § 12301(d) from June 2007 to March 2008.  

In ensuring that all periods of active duty service, including the authority and nature of such service, is verified, the Board requests that the AOJ, at a minimum, contact (1) the Veteran, (2) DoD, (3) and the Veteran's National Guard Unit, to request any relevant personnel records, pay records, orders, etc.  All development should be documented in the claims file.  

Finally, the Board observes that VA has not complied with its duty to notify the Veteran of (1) any information and evidence necessary to substantiate his claim, (2) the information and evidence VA will obtain, (3) and the information and evidence he is expected to provide.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. §§ 21.1031, 21.9510 (2010).  Given that it would be potentially prejudicial to the Veteran if the Board were to proceed with a decision on his appeal at this time, and seeing as the Board cannot rectify this procedural deficiency on its own, the AOJ should take steps to rectify this procedural deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the Veteran, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), which advises the Veteran of (1) any information and evidence necessary to substantiate his claim for Post-9/11 GI Bill educational assistance, (2) the information and evidence VA will obtain, (3) and the information and evidence he is expected to provide.  See also 38 C.F.R. §§ 21.1031, 21.9510 (2010).

2.  Contact the appropriate source(s), including the Veteran, to request information regarding his ROTC commitment, including copy of his ROTC contract.

3.  Contact the appropriate source(s), including the Veteran, DoD, and the Veteran's National Guard Unit, to request information regarding all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The AOJ should specifically request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to any active duty service.  

4.  If any of the above information/records is/are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran of what information/records is/are not available, explain the efforts made to obtain to the information/records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

5.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


